DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-99 have been canceled and claims 100-119 have been added in the amendment filed 01 December 2021.  Claims 100-119 are currently pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01 December 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2021 and 03 August 2020(2)  are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
It is noted that the IDS submitted 03 August 2020 seems to be a compilation of multiple IDS’s filed in parent applications.  Because the numbering of the references repeats, it makes it difficult to reference a particular reference from the IDS.  It is suggested that in the future, the multiple IDS's be condensed to a single submission which numbers the references consecutively with no repeating of numbers.  This will 
Applicant’s submission which references related patent applications in the family is noted.  However, the submission does not comply with 37 CFR 1.98 which requires that the information be submitted with a column that provides a space, next to each document to be considered, for the examiner’s initials as well as proper identifying information for each item listed (publisher, author, title, relevant pages, date, place of publication).  Because the listed applications are part of the prosecution history of the application, they have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

The abstract of the disclosure is objected to because it does not include that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 114 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 114 is directed to “an in vitro translation system comprising the isolated nucleic acid of claim 100".  There is no requirement that the isolated nucleic acid be associated with some other nucleic acid molecule that would further limit the subject matter.  Because the “in vitro translation system” has not components, this could potentially encompass components in a vial which would not further limit the nucleic acid in a material way.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 100-119 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallen et al. (U.S. Pat. Pub 2009/0093405).
Wallen et al. teach the addition of non-naturally encoded amino acids into polypeptides for the purpose of modulating immunogenicity, water solubility and pharmaceutical half-life.  Wallen et al. teaches attachment of polymers, such as PEG, to increase the serum half-life of proteins via non-genetically encoded amino acids.  Wallen teaches that the non-naturally encoded amino acid can have a particular structure as disclosed at paragraphs [0024]-[0027] and more specifically discloses para-acetylphenylalanine and also teaches that the PEG molecule has a molecular weight of between 1 kDa and about 50kDa (see [0033]) and more particularly about 30 kDa.  Wallen et al. teaches a number of different proteins for which the addition of non-naturally encoded amino acids would beneficial, including relaxin (see [0067]).  Wallen et al. also teaches nucleic acids encoding such proteins (see section III beginning at [0197]).  Wallen et al. does not disclose a modified relaxin molecule in which para-acetylphenylalanine has been inserted at position 1 of the A-chain of relaxin or nucleic prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent evidence to the contrary.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 100-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,452,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed nucleic acids encompass the patented nucleic acids of ‘222.  For example, claim 11 of ‘222 is directed to a host cell which encodes a relaxin variant with a para-acetyl-L-phenylalanine at position 1 of the A-chain while claim 109 of the instant application recites that the amino acid is a phenylalanine analog or derivative.  The breadth of phenylalanine analog or derivative is captured in claim 12 of ‘222 which recites para-, ortho- or meta-substituted phenylalanine.  Therefore, the instant claims would be obvious over the claims of ‘222, absent evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J. Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on Monday-Friday, 6AM-2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/
Primary Examiner, Art Unit 1647